70 F.3d 1280
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose GONZALEZ-GUTIERREZ, Defendant-Appellant.
No. 95-10082.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 14, 1995.*Decided Nov. 17, 1995.

MEMORANDUM**
Before:  CHOY, WIGGINS, and LEAVY, Circuit Judges.


1
Jose de Jesus Gonzalez-Gutierrez ("defendant") contends the district court erred in revoking his supervised release because the government failed to prove he knew the conditions of his release, and his crime causing revocation was a prior immigration felony, which is excluded under a provision in the sentencing guidelines.  We affirm.


2
A court may impute notice and knowledge of conditions when their violation entails a criminal act.  United States v. Laughlin, 933 F.2d 786, 790 (9th Cir.1991).  Furthermore, the government has no obligation to warn deported persons of the precise penalties which might attach if they reenter the country or commit a crime.  United States v. Arzante-Nunez, 18 F.3d 730, 737 (9th Cir.1994).  Finally, when defendant was advised of the conditions of his supervised release, he had just been sentenced to prison for reentry after deportation.  He is not in a credible position to argue that he did not know that another reentry would be a serious violation of the law.


3
Defendant's ambiguity argument also has no merit.  The applicable statute, 8 U.S.C. Sec. 1326, is not ambiguous.  When a statute is not ambiguous, there is no need to "interpret" the language by resorting to extrinsic aids.  United States v. Neville, 985 F.2d 992, 995 (9th Cir.1993).


4
We have examined defendant's remaining arguments and determine them to be without merit.  The district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3